977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Om P. MAGOON, Plaintiff-Appellant,v.METTIKI COAL COMPANY, Defendant-Appellee,andMID-AMERICAN PIPELINE COMPANY, Incorporated, Defendant.
No. 91-1232.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 14, 1992Decided:  October 20, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.
Om P. Magoon, Appellant Pro Se.
Robert Bolon Barnhouse, Stephen Bruce Lebau, Piper & Marbury, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER, HALL, and MURNAGHAN, Circuit Judges.
PER CURIAM:

OPINION

1
Om P. Magoon appeals from the district court's order granting the Appellee's motions for a directed verdict on his age discrimination claim and an involuntary dismissal of his Title VII claim.  Magoon's action was filed pursuant to the Age Discrimination in Employment Act (ADEA), 29 U.S.C.A. §§ 621-634 (West 1985 & Supp. 1992), and Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to -17 (West 1981 & Supp. 1992).


2
Our review of the record and the district court's opinion from the bench discloses that this appeal is without merit.  We affirm on the reasoning of the district court.  Magoon v. Mettiki Coal Co., No. CA87-187-HAR (D. Md. Sept. 17, 1991).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED